Citation Nr: 1434877	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  07-23 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the recoupment of separation benefit pay by withholding VA disability compensation in the amount of $7,796.79 was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Spouse


ATTORNEY FOR THE BOARD

David S. Ames, Counsel




INTRODUCTION

The Veteran served on active duty from June 1997 to October 2004. 

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in Houston, Texas (RO), which determined that the total amount of the separation pay received by the Veteran at the time of her separation from the service in October 2004 should be recouped from disability compensation awarded to her.

The Board issued a decision in December 2010 denying the relief sought.  The Veteran did not appeal the December 2010 Board decision to the Court of Appeals for Veterans Claims.

The issue of whether the recoupment of separation benefit pay by withholding VA disability compensation in the amount of $7,796.79 was proper is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  In December 2010, the Board issued a decision concluding that the claim challenging the recoupment of separation pay by withholding the Veteran's VA disability compensation in the amount of $7,796.79 lacked legal merit.

2.  The Board's December 2010 decision involved a denial of due process.


CONCLUSION OF LAW

The December 2010 Board decision addressing the issue of whether recoupment of separation benefits pay from VA disability compensation in the amount of $7,796.79 is vacated.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013).

Relevant here, Congress, in 1980, added the separation benefits program under Section 1174 of Title 10, United States Code.  See 10 U.S.C.A. § 1174.  To avoid duplication of benefits resulting from the separation benefits program, Congress designated an award of VA compensation as subject to recoupment of an amount equal to the total amount of separation benefits received.  Id. § (h)(2).  In the original statute, this recoupment was computed using pre-tax dollars (i.e., the total amount of separation benefits).

However, in 1996, Congress amended the statute to calculate recoupment based upon after-tax dollars (i.e., the total amount of separation benefits received less the amount of Federal income tax withheld from such payment), effective for any servicemember who received payment of separation benefits beginning after September 30, 1996.

The December 2010 Board decision erroneously affirmed the Veteran's recoupment of separation benefits in the full amount listed on her DD Form 214 without attempting to determine whether this amount represented the pre-tax or after-tax payment, causing a due process error.
ORDER

The December 2010 Board decision addressing the issue of recoupment of separation pay in the amount of $7,796.79 from VA disability compensation is vacated.


REMAND

Recoupment of the Veteran's separation benefits in the amount of $7,796.79 was improper if that sum represented the gross amount.  The amount recouped should have been equal to the after-tax dollar amount rather than the pre-tax amount.  The Board, at this time, is unable to determine whether the amount recouped was the pre-tax or after-tax amount.

The Federal income tax withholding amount is to be the flat withholding rate for Federal income tax withholding.  See 38 C.F.R. § 3.700(a)(5)(3); see also 10 U.S.C.A. § 1174(h)(2).  According to the M21-1MR, the Federal income tax withholding rate beginning from May 28, 2003, is 25%.  See VA Adjudication Procedures Manual (M21-1MR) pt. III, subpt. v, ch. 4, sec. B.6.d.  In this case, VA recouped the total amount of separation benefits that the Veteran received on discharge in October 2004.  However, there is no evidence of record as to whether the Veteran actually paid any Federal income tax on the separation benefits amount of $7,796.79.  VA has procedures to determine whether the amount the Veteran received represents the gross or net payment.  See VA Adjudication Procedures Manual (M21-1MR) pt. III, subpt. v, ch. 4, sec. B.6.b.  There is no evidence in the claims file that these procedures have been followed.

Accordingly, the case is REMANDED for the following actions:

1. Calculate the amount to be recouped from the Veteran's gross separation benefits amount less the amount of Federal income tax withheld from such pay (such withholding being at the flat withholding rate for Federal income tax withholding, as in effect pursuant to regulations prescribed under chapter 24 of the Internal Revenue Code of 1986).

2. After completing all action set forth in paragraph 1, to include making any balance adjustments from the amount previously recouped, readjudicate the remanded appeal with consideration of all pertinent evidence and legal authority.  If the claim on appeal is not granted in full, the Veteran and her representative must be provided a supplemental statement of the case.  After the veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


